DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because there is insufficient antecedent basis for “the first image processing of the speckles that includes the inter-frame processing” (lines 5 - 6). The “first image processing of the speckles” has not been set forth as including “the inter-frame processing.” Moreover, the terminology reciting “in the case where the sampling rate is equal to the image output frame rate, the processor is further configured to perform, as the online processing, the first image processing” is confusing because claim 1 has already recited this limitation. It is unclear why this is being recited again. To overcome this rejection, examiner suggests amending the claim to recite:
… the plurality of captured images corresponds to a plurality of frames, 
 the first image processing 
 includes replacement of …

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rege et al. (US 2018/0296103, of record, hereinafter “Rege”).
	Regarding claim 12, Rege shows an image processing method comprising acquiring a plurality of captured images at a sampling rate (“acquires, at 504, a stack of N frames,” [0083] and step 504 of fig. 5).
Regarding the limitations directed towards online and offline processing, these limitations are contingent upon the “the case where the sampling rate is equal to the image output frame rate.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See MPEP 2111.04.II and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore, the prior art need not teach the limitations directed towards online and offline processing as recited, in a case in which the sampling rate is not equal to the image output frame rate in order to meet the claim. Consequently, Rege meets the method of claim 12. 

	Allowable Subject Matter
Claims 1, 4 - 11, and 13 - 14 are allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 13, and 14, the prior art fails to teach or reasonably suggest a processor configured to perform the claimed online processing, and the claimed offline processing in a case where captured images are acquired at a sampling rate equal to an image output frame rate. Claims 3 - 11 are allowable by virtue of dependency. 

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered.
In response to applicant’s comment regarding the claim objections and rejections under 112(b) and 101, it is noted that the objections and rejections have been withdrawn in view of amendments to the claims. However, a new ground of rejection for claim 3 under 112(b) is set forth above. 
Applicant argues on page 11 that the limitations of claims 1, 12, and 13 are not taught, suggested, or rendered obvious over the cited references. 
With respect to claims 1 and 13, examiner concurs. However, with respect to claim 12, examiner is unable to indicate allowability due to the limitations directed towards online and offline processing being contingent upon the “the case where the sampling rate is equal to the image output frame rate,” as noted in the art rejection above. To overcome this rejection, examiner suggests filing a response under AFCP 2.0 that:
(1) amends claim 12 to positively recite that the sampling rate is equal to the image output frame rate, and to remove the terminology reciting “in the case…” (i.e., remove the conditional/contingent limitations). 
(2) amends claim 3 to overcome the 112(b) rejection as suggested above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793